      Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------  X
                                       :
WILLIE A. HECKSTALL, III,              :
                                       :
                          Plaintiff,   :         19cv3566 (DLC)
                                       :
               -v-                     :           OPINION AND
                                       :              ORDER
METROPOLITAN TRANSPORTATION            :
AUTHORITY,                             :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X

APPEARANCES

For plaintiff Willie A. Heckstall, III:

Alan Edward Wolin
Wolin & Wolin
420 Jericho Turnpike, Suite 215
Jericho, NY 11753

For defendant Metropolitan Transportation Authority:

Alison Leigh MacGregor
Brian Isaac Confino
Metropolitan Transportation Authority
2 Broadway New York, NY 10004

DENISE COTE, District Judge:

     Willie A. Heckstall, III (“Heckstall”), a police officer

with the Metropolitan Transportation Authority (“MTA”), contends

that the MTA engaged in race discrimination and retaliation when

it failed to promote him to sergeant in 2018, based on his

results in a 2014 examination.      Instead, the MTA made promotions

in 2018 from its 2018 sergeant’s examination, which Heckstall
        Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 2 of 19




did not take.     The MTA has moved for summary judgment.         For the

reasons stated below, the defendant’s motion for summary

judgment is granted.

                                 Background

     The MTA maintains its own police department, the

Metropolitan Transportation Authority Police Department

(“MTAPD”).     In January 2006, the MTAPD hired Heckstall, an

African-American man, as a police officer.

     On May 18 2006, the MTA terminated Heckstall’s employment.

In 2007, Heckstall filed a lawsuit against the MTA in New York

state court, alleging that his termination was racially

discriminatory.     On February 16, 2010, the parties executed a

settlement agreement that resolved Heckstall’s 2007 racial

discrimination claim.      Pursuant to that agreement, Heckstall was

reinstated as a police officer with the MTA on February 10,

2010.

     The MTAPD provides a written multiple-choice examination

(“Exam”) for MTAPD officers who wish to be promoted to the rank

of sergeant.     Police officers who have been employed with the

MTAPD for three years or more are eligible to sit for the Exam.

The Exam is prepared and scored by a third-party vendor.            The

results are used to generate a list of candidates, ranked in

order of their test scores, who are eligible to be promoted to


                                      2
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 3 of 19




the rank of sergeant (the “List”).      An Exam is generally given

every three to four years.    The most recent Exams were given in

2000, 2003, 2007, 2014, and 2018.      The process that results in

the creation of a new List can take up to two years.

     In promoting officers to sergeant, the MTAPD strictly

follows the List; all promotions to sergeant are made in order

of the rankings on the List.     Because it is more efficient to

train and hold promotion ceremonies for multiple sergeants at

one time, several officers are usually promoted at a time.

Promotions are generally made once or twice a year and are

published to the entire MTAPD through Personnel Orders.

     The issuance of a List extinguishes the previous List; all

promotions are made from the newest List.       In the past twenty

years, the MTAPD has never exhausted a List.       In other words, it

has never hired every candidate on a List.

     On March 28, 2014, the MTAPD announced that the 2014 Exam

would take place on June 29, 2014.      Heckstall took the Exam.      On

October 17, 2014, the MTAPD issued the 2014 List.        Heckstall

ranked 63rd out of 105 on the List.      Of the 105, 14 were

African-American (13.3%).

     Between October 2014 and December 2017, the MTAPD issued

seven different Personnel Orders, promoting in order the

candidates ranked 1st through 62nd on the 2014 List.         In total,


                                   3
      Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 4 of 19




7 of the 14 African-Americans on the 2014 List (50.0%) were

promoted to the rank of sergeant.

     The final group of candidates to be promoted off the 2014

List were promoted in a Personnel Order dated December 22, 2017.

This group consisted of 11 candidates, 2 of whom were African-

American.     A third African-American candidate would have been

included in that group, but he had left the MTAPD by the time

that Personnel Order was issued.

     In May 2016, the MTAPD began the process for creating a new

Exam and List.     On November 6, 2017, the MTAPD announced that an

Exam would be held on February 4, 2018.        The third-party vendor

provided the MTAPD with the 2018 List on May 23, and the MTAPD

published that List on June 4.1

     The first promotions off of the 2018 List were made on

September 24, 2018.    In a single Personnel Order, the MTA

promoted the top 8 candidates on the 2018 List to sergeant.            Of

these 8 candidates, 1 was African-American.

     Heckstall did not sit for the 2018 Exam or any make-up exam

thereafter.    As a result, he was not on the 2018 List.

Heckstall was not promoted to sergeant.        He continues to work

for the MTA as a police officer.


1 The vendor estimated on July 18, 2017 that the List would be
ready in February or March 2018.


                                    4
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 5 of 19




     Heckstall filed a claim with the federal Equal Employment

Opportunity Commission alleging that the defendant discriminated

against him on account of his race and in reprisal for his prior

protected activity.   On February 8, 2019, the EEOC issued

Heckstall a Notice of Right to Sue.

     On April 23, 2019, Heckstall filed this action, complaining

that the MTA discriminated against him when it failed to promote

him in 2018 to the rank of sergeant.       He brings federal claims

pursuant to Title VII and state law claims.       On September 25,

2020, following the completion of discovery, the defendant moved

for summary judgment.   That motion became fully submitted on

December 11.   The federal claims are addressed below; the Court

declines to exercise supplemental jurisdiction over the state

law claims.

                              Discussion

     Summary judgment may not be granted unless all of the

submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”     Fed. R. Civ. P. 56(a).      “Summary

judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

party.”   Smith v. Cty. of Suffolk, 776 F.3d 114, 121 (2d Cir.

2015) (citation omitted).    “Where, as here, the party opposing


                                   5
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 6 of 19




summary judgment bears the burden of proof at trial, summary

judgment should be granted if the moving party can point to an

absence of evidence to support an essential element of the

nonmoving party’s claim.”     Gemmink v. Jay Peak Inc., 807 F.3d

46, 48 (2d Cir. 2015) (citation omitted).       In making this

determination, a court must “draw[] all inferences in favor of

the nonmoving party.”   Id.

     Once the moving party has asserted facts demonstrating that

the non-movant’s claims cannot be sustained, the opposing party

“must come forward with specific evidence demonstrating the

existence of a genuine dispute of material fact.”        Id.   “[T]he

party opposing summary judgment may not merely rest on the

allegations or denials of his pleading; rather his response, by

affidavits or otherwise as provided in the Rule, must set forth

specific facts demonstrating that there is a genuine issue for

trial.”   Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)

(citation omitted).   “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment.”   Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted).      Only disputes over material

facts preclude the entry of summary judgment.        Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).        “An issue of

fact is genuine and material if the evidence is such that a


                                   6
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 7 of 19




reasonable jury could return a verdict for the nonmoving party.”

Cross Commerce Media, Inc. v. Collective, Inc., 841 F.3d 155,

162 (2d Cir. 2016).

     The plaintiff’s federal claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, are for intentional and

disparate impact race discrimination and retaliation for

protected activity.    Title VII makes it unlawful for an employer

to “discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or

national origin.”   42 U.S.C. § 2000e-2(a)(1).       Title VII

discrimination claims “may be proven under a disparate treatment

or disparate impact theory of liability.”       Legg v. Ulster Cty.,

820 F.3d 67, 72 (2d Cir. 2016).

I.   Disparate Treatment

     Under Title VII, intentional discrimination is known as

“disparate treatment” discrimination.      Mandala v. NTT Data,

Inc., 975 F.3d 202, 207 (2d Cir. 2020).       “Because it is often

difficult to obtain direct evidence of discriminatory intent,”

Title VII disparate treatment claims are evaluated under the

burden-shifting framework of McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973).   Menaker v. Hofstra Univ., 935 F.3d 20, 30

(2d Cir. 2019).   The McDonnell-Douglas standard applies to race



                                   7
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 8 of 19




discrimination actions brought under Title VII.        Kirkland v.

Cablevision Sys., 760 F.3d 223, 225 (2d Cir. 2014).

     To prove a prima facie case of disparate treatment

discrimination under the McDonnell-Douglas standard, a plaintiff

“must adduce sufficient evidence to permit a reasonable jury to

find that (1) [he] is a member of a protected class, (2) [he]

was qualified for the job at issue, (3) [he] was subjected to an

adverse employment action, and (4) the circumstances of that

adverse action give rise to an inference of discrimination based

on [his] class membership.”    Bentley v. AutoZoners, LLC, 935

F.3d 76, 88 (2d Cir. 2019).    If a prima facie showing is made,

“the burden shifts to the defendant to articulate some

legitimate, nondiscriminatory reason for its action.”         Id.

(citation omitted).   Finally, “if the employer carries that

burden, a plaintiff must submit admissible evidence from which a

finder of fact could infer that the defendant’s employment

decision was more likely than not based in whole or in part on

discrimination.”   Menaker v. Hofstra Univ., 935 F.3d 20, 30 (2d

Cir. 2019).

     Heckstall has met his burden of showing three of the four

elements of a prima facie case of intentional discrimination.

His race places him in a protected class.       He suffered an

adverse action when he was not promoted to sergeant and he was


                                   8
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 9 of 19




qualified for that promotion to the extent of having taken the

Exam and being placed on the 2014 List.       Heckstall has not met

his burden, however, of showing that the failure to promote him

in 2018 occurred under circumstances giving rise to an inference

of discrimination.

     The MTA has a long-established practice of promoting

officers to sergeant based on Exam results.       The promotions are

made from the most recent List and are made in order of Exam

results, as determined by a third-party vendor.        The process to

create the 2018 List began in May 2016, long before Heckstall

was in contention for a promotion.      On November 6, 2017, the MTA

announced that the 2018 Exam would be given.       On December 22,

2017, the final round of promotions was made from the 2014 List.

The 2018 Exam took place on February 4, 2018.        Heckstall, who

had taken the 2014 Exam, did not take the 2018 Exam.         The 2018

List was issued on June 4, and all promotions thereafter were

made from the 2018 List.    Because Heckstall was not on the 2018

List, the MTA did not consider him for promotion after the 2018

List was published.

     This timeline and these well-established practices do not

give rise to an inference of discrimination.       Heckstall alleges

that the MTA “manipulate[ed] the promotional lists to avoid

having a fair share of African-American Police Officers become


                                   9
        Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 10 of 19




Sergeants,” but he has produced no evidence to support that

claim.    He has not for instance, produced evidence that the MTA

departed from its regular practices in order to restrict

African-American candidates from advancing to the rank of

sergeant.     Heckstall has not met his burden to establish a prima

facie case of race discrimination under the McDonnell-Douglas

framework.

     Even if he had met that burden, the MTA has shown that it

had a legitimate, non-discriminatory reason for not promoting

the plaintiff to sergeant.        Although he was on the 2014 List,

his ranking on that List did not qualify him for the last round

of promotions made from that List.         He did not take the 2018

Exam and therefore was not on the 2018 List and eligible for

promotion when the MTA made its next round of promotions.             The

plaintiff has not offered any evidence to raise a question of

fact that the failure to promote him was due in whole or in part

to intentional discrimination against him based on his race.

     Heckstall principally makes two arguments in opposition to

the defendants’ motion for summary judgment.           He does not,

however, offer any evidence, either direct or circumstantial,

that anyone in the MTA acted with animus against him.

     First, Heckstall points to the composition of the 2014

List.    He contends that most African-American candidates “were


                                      10
      Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 11 of 19




in the lower half” and that the MTA stopped using the 2014 List

just before several African-American candidates would have been

eligible for promotion.     Heckstall has denied, however, that he

intends through this lawsuit to attack either the fairness of

the Exam or the ranking of individuals based on their Exam

results.   He has certainly offered no evidence of any bias in

either the creation of the Exam or the scoring of the Exam

results.   Moreover, he has offered no evidence from which a jury

could conclude that the MTA should have broken with its well-

established practice and used the 2014 List for promotions after

the 2018 Exam had been given, much less that it acted with

discriminatory intent in not doing so.

      Next, Heckstall argues that African-Americans are

underrepresented in the ranks of MTA sergeants.         Even on the

assumption that this is so, Heckstall has not offered evidence

that the failure to promote him was due to intentional race

discrimination against him.      As already noted, he does not

challenge the fairness of the Exam and has not shown that the

practice of promoting from the most recent List is

discriminatory or intended to be discriminatory.

II.   Disparate Impact

      Heckstall also claims that the MTAPD should be held liable

for Title VII race discrimination under a disparate impact


                                    11
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 12 of 19




theory of liability.    The Supreme Court has construed Title VII

to prohibit “‘not only overt discrimination but also practices

that are fair in form, but discriminatory in operation’ -- that

is, practices that have a ‘disparate impact.’”        Mandala v. NTT

Data, Inc., 975 F.3d 202, 207 (2d Cir. 2020) (quoting Griggs v.

Duke Power Co., 401 U.S. 424, 431 (1971)).

     Disparate impact claims “follow a three-part analysis

involving shifting evidentiary burdens.”       Id.   The plaintiff

“bears the initial burden of [making] a prima facie showing of

disparate impact.”    Id.   In order to make such a showing, the

plaintiff must “(1) identify a specific employment practice or

policy; (2) demonstrate that a disparity exists; and (3)

establish a causal relationship between the two.”         Id.

     Disparate impact claims differ from disparate treatment

claims in that they “do[] not require the plaintiff to show that

the defendant intended to discriminate against a particular

group.”   Id.   Rather, “a prima facie violation may be

established by statistical evidence showing that an employment

practice has the effect of denying members of a protected class

equal access to employment opportunities.”        M.O.C.H.A. Soc’y,

Inc. v. City of Buffalo, 689 F.3d 263, 273 (2d Cir. 2012).             “At

the prima facie stage, a plaintiff’s statistical analysis must

[demonstrate] that the disparity is substantial or significant,


                                   12
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 13 of 19




and must be of a kind and degree sufficient to reveal a causal

relationship between the challenged practice and the disparity.”

Mandala, 975 F.3d at 209.     “[T]he statistical analysis must, at

the very least, focus on the disparity between appropriate

comparator groups.    In other words, the statistical analysis

must reveal disparities between populations that are relevant to

the claim the plaintiff seeks to prove.”       Id. at 210.

     If the plaintiff successfully makes out a prima facie

claim, “the defendant has two avenues of rebuttal.”         Id. at 208

(citation omitted).    If the defendant “undermine[s] the

plaintiff’s disparate impact or causal analysis,” then the

defendant prevails.    Id.   “Alternatively, the defendant can

concede that the identified policy has a disparate impact, but

nevertheless defend it as ‘job related for the position in

question and consistent with business necessity.’”         Id. (quoting

42 U.S.C. § 2000e–2(k)(1)(A)(i)).       If the defendant successfully

demonstrates the “business necessity of the challenged policy,”

“the burden then shifts back to the plaintiff, who has one last

chance to prove [his] case” by showing that “other methods exist

to further the defendant’s legitimate business interest without

a similarly undesirable . . . effect.”       Id. (citation omitted).

     In his complaint, Heckstall identified the challenged

practice as the “manipulat[ion]” of the promotional lists to


                                   13
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 14 of 19




avoid having a fair share of African-American officers become

Sergeants.   At his deposition, he clarified that the challenged

practice was the MTA’s decision “to switch” from the 2014 List

to the 2018 List in making promotion decisions in 2018.

Heckstall denied that his disparate impact claim was addressed

to either the creation or grading of the Exams or the use of the

Exams to make a List from which promotions are made.

     Heckstall has not met his burden of establishing a prima

facie claim of disparate impact discrimination.        He has not

demonstrated that the MTA’s practice of using the most current

List for promotion had a disparate impact generally or that it

had one in 2018.   Nor has he offered evidence that the practice

of using the most current List for promotions has caused any

disparity.   To make such a showing he would have to challenge

either the Exam or the Lists as having a disparate impact, and

he has challenged neither.

     Even if Heckstall had established a prima facie case of

disparate impact, he has failed to respond to the MTA’s reasons

for using the most current List for promotions.        The MTA denies

that there is any disparate impact from its use of the most

current List for promotions.     Nonetheless, it has also explained

that its use of the most current List is rooted in fairness to

the entire candidate pool.     Since it takes a period of about two


                                   14
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 15 of 19




years to produce a new List from an Exam, and since the Exams

are only given on average every three or four years, the MTA has

chosen to promote those from the most current List.         Heckstall

has not engaged with the merits of this race-neutral business

decision.

     Heckstall’s discussions of the ranking of African-Americans

candidates on the 2014 or 2018 Lists is inapposite to the

disparate impact claim he has formulated.       The rankings on the

Lists might be relevant if he were challenging the validity of

the Exam or the process through which the Exam results were

graded, but he is not.

     Recognizing the difficulties he faces with his formulation

of a disparate impact claim, in his opposition brief Heckstall

recasts the claim as a challenge to the “practice of rank

ordering the promotion list based upon the scores on the written

exam only.”   Heckstall did not identify this as his claim at any

prior point in this litigation and cannot alter his claim to

this extent at this late stage of the litigation.         Discovery has

closed, and Heckstall denied at his deposition that he was

challenging the use of the Lists, generated from Exam results,

for promotion decisions.




                                   15
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 16 of 19




III. Retaliation

     Heckstall has also brought a claim of retaliation in

violation of Title VII.    Title VII makes it unlawful for an

employer “to discriminate against any employee or applicant

because that individual opposed any practice made unlawful by

Title VII or made a charge, testified, assisted, or participated

in a Title VII investigation or proceeding.”        Hicks v. Baines,

593 F.3d 159, 164 (2d Cir. 2010) (citation omitted).         Like

discrimination claims, Title VII retaliation claims are analyzed

under the McDonnell-Douglas burden-shifting standard.         Summa v.

Hofstra Univ., 708 F.3d 115, 125 (2d Cir. 2013).

     In order to defeat a motion for summary judgment on a Title

VII retaliation claim, an employee must first establish a prima

facie case of retaliation by showing that “(1) he was engaged in

protected activity, (2) the employer was aware of that activity,

(3) the employee suffered a materially adverse action, and (4)

there was a causal connection between the protected activity and

that adverse action.”    Agosto v. New York City Dep’t of Educ.,

982 F.3d 86, 104 (2d Cir. 2020) (citation omitted).         “[F]or

purposes of a prima facie case, a plaintiff may rely on ‘general

corporate knowledge’ of [his] protected activity to establish

the knowledge prong of the prima facie case.”        Zann Kwan v.

Andalex Grp. LLC, 737 F.3d 834, 844 (2d Cir. 2013).



                                   16
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 17 of 19




     “Title VII retaliation claims must be proved according to

traditional principles of but-for causation, which requires

proof that the unlawful retaliation would not have occurred in

the absence of the alleged wrongful action or actions of the

employer.”   Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 845 (2d

Cir. 2013) (citation omitted).     “However, the but-for causation

standard does not alter the plaintiff’s ability to demonstrate

causation at the prima facie stage on summary judgment or at

trial indirectly through temporal proximity.”        Id.   “[E]ven

without direct evidence of causation, a plaintiff can indirectly

establish a causal connection to support a . . . retaliation

claim by showing that the protected activity was closely

followed in time by the adverse [employment] action.”         Id.

     Heckstall can establish the first three elements of his

prima facie claim of retaliation.       Heckstall engaged in

protected activity when he filed a lawsuit against the MTA in

2007 alleging that it had engaged in race discrimination.

Heckstall suffered an adverse employment action when the 2018

List was issued and he was not promoted to the rank of sergeant.

     As with his disparate treatment and disparate impact

claims, however, Heckstall has produced no evidence from which a

reasonable jury could conclude that the MTA’s decision to issue

the 2018 List was causally connected in any way to his 2007


                                   17
      Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 18 of 19




lawsuit or to the 2010 settlement of that lawsuit and his

reinstatement as an MTA officer.         Eight years elapsed between

the settlement of Heckstall’s earlier lawsuit and the issuance

of the 2018 List.    This long interval bars Heckstall from

relying on temporal proximity to show causation and he has

offered no other evidence of causation.         Having failed to

demonstrate causation, Heckstall cannot make out a prima facie

claim of retaliation under Title VII.

IV.   Supplemental Jurisdiction

      Heckstall also brings a number of state law employment

discrimination claims.     A district court may decline to exercise

supplemental jurisdiction over a state law claim if the district

court “has dismissed all claims over which it has original

jurisdiction.”    28 U.S.C. § 1367(c)(3).       Once a court has

dismissed all federal claims, it must decide whether “the

traditional values of judicial economy, convenience, fairness,

and comity” counsel against the exercise of supplemental

jurisdiction.    Catzin v. Thank You & Good Luck Corp., 899 F.3d

77, 85 (2d Cir. 2018) (citation omitted).

      In weighing these factors, the district court is aided
      by the Supreme Court’s additional guidance in
      [Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343
      (1988),] that in the usual case in which all federal-
      law claims are eliminated before trial, the balance of
      factors will point toward declining to exercise
      jurisdiction over the remaining state-law claims.



                                    18
     Case 1:19-cv-03566-DLC Document 53 Filed 04/01/21 Page 19 of 19




Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d

Cir. 2006).

     The federal claims in this matter have all been resolved,

and judicial economy and comity therefore weigh in favor of the

dismissal of this action.     The defendant has urged the Court not

to exercise supplemental jurisdiction over the plaintiff’s state

law claims, and the plaintiff has not argued to the contrary.

Accordingly, the Court declines to exercise supplemental

jurisdiction over the plaintiff’s state law claims.

                              Conclusion

     The defendant’s September 25, 2020 motion for summary

judgment on the plaintiff’s Title VII claims is granted.          The

Court declines to exercise supplemental jurisdiction over the

state law claims.   The Clerk of Court is directed to enter

judgment for the defendant on the complaint’s federal claims and

close the case.

Dated:    New York, New York
          April 1, 2021


                                 __________________________________
                                            DENISE COTE
                                    United States District Judge




                                   19
